Citation Nr: 0320236	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  98-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified before the 
undersigned member of the Board at a videoconference hearing 
held in November 2000.  This case was remanded by the Board 
in February 2001 for further development; the case was 
returned to the Board in May 2002.

In a July 2002 decision, the Board denied the veteran's claim 
for service connection for left knee disability; the veteran 
was informed at that time that the Board was undertaking 
additional development on the remaining issues of entitlement 
to service connection for back and right knee disabilities 
pursuant to authority granted by 67 Fed. Reg. 3099 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  As will 
be discussed in further detail below, the veteran failed to 
cooperate with the development actions undertaken by the 
Board, and the issues of entitlement to service connection 
for back and right knee disabilities are now before the Board 
for adjudication.

As the Board noted in the July 2002 decision, while the 
issues of entitlement to service connection for residuals of 
a left shoulder injury and for residuals of a head/neck 
injury were originally developed for appellate review, 
service connection for both disabilities was granted by the 
RO in February 2002.  Those issues are therefore no longer 
before the Board.  See generally, Grantham v. Brown, 114 F.3d 
1156 (1997).




FINDINGS OF FACT

1.  The veteran's current back disability did not originate 
during active service or within one year thereof, and is not 
otherwise related to service.

2.  The veteran's current right knee disability did not 
originate during active service or within one year thereof, 
and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The veteran does not have a back disability which is the 
result of disease or injury incurred in or aggravated by 
active duty, nor may the incurrence in service of such 
disability be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).
 
2.  The veteran does not have right knee disability which is 
the result of disease or injury incurred in or aggravated by 
active duty, nor may the incurrence in service of such 
disability be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  Except for revisions pertaining 
to claims to reopen based on the submission of new and 
material evidence, which in any event are not applicable in 
the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in determining that service 
connection was not warranted for back and right knee 
disabilities, denied those claims on the basis that they were 
not well grounded.  In February 2001, the Board remanded the 
case in part to allow the RO to consider the veteran's claims 
under the provisions of the VCAA; the RO subsequently did so.  
After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the September 1997 rating decision from which the current 
appeal originates.  In response to his notices of 
disagreement with the above rating decision, the veteran was 
provided with statements of the case in January 1998 and June 
1998 which collectively notified him of the issues addressed, 
the evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.  In addition, the RO in 
April 2001 apprised the veteran of the VCAA, informed him of 
the evidence necessary to substantiate his claims, and 
advised him as to what evidence VA would obtain for him and 
of what evidence he was responsible for submitting.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statements 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claims.  Moreover, and as noted above, the 
April 2001 RO correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran or otherwise apparent from 
the record were obtained by the RO.  In this regard, the 
Board notes that the veteran, at his November 2000 hearing 
before the undersigned, reported potentially relevant 
treatment for his claimed disabilities at a Richland Memorial 
Hospital/Palmetta Health, and at an unidentified "free" 
health clinic in Columbia, South Carolina.  The Board notes 
in passing that the RO attempted without success in July 1997 
to obtain records from Richland Memorial Hospital in 
connection with the veteran's claim for service connection 
for a head injury.  In April 2001, the RO specifically 
requested that the veteran provide further identifying 
information with respect to the above facilities, as well as 
authorization for VA to obtain records from the referenced 
facilities.  The veteran did not respond to the above 
request, and the RO informed the veteran of this in the 
February 2002 supplemental statement of the case.  The record 
reflects that the Board requested the veteran in October 2002 
to identify, and authorize VA to obtain records from, any VA 
or non-VA health care provider who had treated him since June 
2001 for his back or right knee disabilities; the veteran did 
not respond to the Board's October 2002 correspondence.

The Board additionally notes that while the veteran's back 
and right knee disabilities have been examined by VA on 
several occasions in connection with the instant appeal, 
there is no medical opinion on file addressing whether the 
veteran's back disability or right knee disability is 
etiologically related to service.  The record reflects that 
the Board scheduled the veteran for a VA orthopedic 
examination to be held in June 2003, but that he failed 
without explanation to report.  The Board notes in passing 
that the veteran was specifically advised in October 2002 of 
the provisions of 38 C.F.R. § 3.655 (2002).

The duty to assist is not a one-way street, and an appellant 
must do more than passively wait for assistance when he has 
information essential to his claim.  Wood v. Derwinski, 1 
Vet. App. 190 (1990).  In light of the veteran's failure to 
cooperate in providing VA with the needed information and 
authorization to obtain records from the above facilities, as 
well as his failure to attend the June 2003 examination 
scheduled for the purpose of addressing the etiology of the 
claimed disabilities, the Board concludes that VA's duty to 
assist the veteran in obtaining the referenced records and in 
affording him a VA examination has been satisfied.

The Board notes that, because the development actions 
undertaken by the Board did not result in the addition of any 
further evidence to the file, remand of the case is not 
required by the decision of the United States Court of 
Appeals for the Federal Circuit in Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be taken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown,  4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service incurrence of arthritis during peacetime 
service after December 31, 1946, may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

I.  Back disability

Factual background

Service medical records disclose that the veteran presented 
in January 1979 with a two-day history of back pain with 
lifting activities; he was diagnosed with right paraspinal 
muscle strain.  When seen approximately one week later he 
reported that his pain had decreased; physical examination 
was unremarkable, and his strain was described as resolving.  
In February 1979 he reported experiencing a harness injury to 
his groin with pain in both flanks.  The records show he was 
thereafter involved in a parachute accident in April 1979 in 
which he injured his left shoulder; the records associated 
with the accident are negative for any reference to back 
complaints or findings.  Treatment notes for September 1981 
indicate that the veteran twisted his back while playing 
sports; he was diagnosed with strained back and with possible 
pulled back muscle, and his treating physicians indicated 
that a pinched back nerve needed to be ruled out.  An undated 
urinalysis report documents that the veteran was hit in the 
back while playing sports.  The veteran's examination for 
discharge records his contention that he injured his left 
shoulder and right knee in a parachute jump, but is negative 
for any complaints, finding or diagnosis of back disability.

The veteran was afforded a hearing before a hearing officer 
at the RO in June 1998, at which time he testified that he 
injured his back in parachute jumps in service.

The report of a June 1999 VA examination records the 
veteran's contention that he injured his back during a 
parachute jump in service.  He also reported experiencing a 
twisting injury to his back in service.

VA treatment records for January 2000 to June 2001 record the 
veteran's contention that he injured his spinal cord in 
service and that he was involved in a parachuting accident in 
service.  The treatment records document treatment for 
cervical spine problems.

On file is an August 2000 statement by a VA physician who 
indicates that the veteran was injured in a parachute 
accident, and that he had cervical spine arthritis with 
multiple disc bulges.

At his November 2000 hearing, the veteran testified that he 
injured his back in a parachute accident, and re-injured his 
back while playing sports in service.  He indicated that he 
was told in service that he had a pinched nerve in his back.  
He testified that he first sought treatment for back problems 
in 1998 but that he had experienced continuous back problems 
since service.

The veteran was afforded a VA examination in October 2001, at 
which time he complained of occasional low back pain without 
radiation.  Following physical examination of the veteran the 
examiner diagnosed mechanical low back pain without 
radiculopathy.  X-ray studies of the lumbosacral spine showed 
the presence of degenerative changes in the lower thoracic 
spine, but no abnormalities in the lumbar spine.

Analysis

Although the veteran was treated for paraspinal muscle 
strains in service, his examination for discharge was 
negative for any clinical finding or diagnosis of back 
disability.  The Board notes that the records associated with 
the April 1979 parachute injury do not mention any back 
complaints or findings, and that while the veteran now 
contends that he was told in service that he had a pinched 
nerve in his back, the service medical records show only that 
his examining physicians were attempting to rule out the 
possibility of a pinched nerve.  The Board points out that 
the veteran's account of what his physicians in service 
purportedly said, filtered as it is through the sensibilities 
of a layperson, do not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).

Moreover, there is no post-service medical evidence of back 
disability, including any arthritis, for more than fifteen 
years after service and no medical evidence linking any back 
disability to his period of service or to any event 
experienced therein.  The Board notes in this regard that 
while a VA physician in August 2000 noted that the veteran 
sustained injury in a parachute accident and also indicated 
that the veteran currently has cervical arthritis and 
multiple disc bulges, the physician notably did not link any 
back disorder to the parachute incident in service, or 
otherwise suggest that any current back disorder was 
otherwise related to service.  (The Board points out again 
that service connection is already in effect for residuals of 
a neck injury.)  In addition, while the veteran reported to 
his treating and examining physicians that his back 
disability originated from a parachuting injury in service, 
as well as from sports injuries in service, none of the 
treating or examining physicians has indicated that the 
disability is related to service.  Evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

Although the veteran himself insists that his back disorder 
is related to service, as there is no indication that he is 
qualified through education, training or experience to offer 
medical opinions, his statements as to medical causation do 
not constitute competent medical evidence.  Espiritu, supra; 
66 Fed. Reg. 45,620, 45,630 (codified at 38 C.F.R. 
§ 3.159(a)(1) (2002)).  Moreover, while the veteran has 
testified that he experienced continuous back problems since 
the incidents recorded in service, as a layperson he does not 
possess the competence either to diagnose himself with back 
disability, or to otherwise relate his symptoms to back 
disability.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
Espiritu, supra.  The Board points out that VA scheduled the 
veteran for a VA examination in June 2003 to address the 
etiology of his back disability, but that he failed to 
report.

Accordingly, as there is no evidence of back disability in 
service or until many years thereafter, and as there is no 
competent evidence linking any current back disorder to the 
veteran's period of service or suggesting the presence of 
arthritis affecting his back within one year of his discharge 
therefrom, the Board concludes that the preponderance of the 
evidence is against the claim.  His claim for service 
connection for a back disorder is therefore denied.

In reaching the conclusion that service connection is not 
warranted for back disability, the Board finds that 
application of the evidentiary equipoise rule is not 
warranted because the evidence is not balanced and a 
reasonable doubt does not exist as to a material issue.  See 
38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  

II.  Right knee disability

Factual background

Service medical records disclose that the veteran was 
involved in a parachute accident in April 1979 in which he 
injured his left shoulder; the records associated with the 
accident are negative for any reference to right knee 
complaints or findings, and the service medical records, 
other than the report of his examination for discharge, are 
otherwise negative for any complaints, finding or diagnosis 
of right knee disability.  The veteran's examination for 
discharge records his contention that he injured his right 
knee in a parachute jump; physical examination was negative 
for any abnormal right knee findings.

On VA examination in August 1997 the veteran denied any 
history of knee trauma.  X-ray studies of the right knee 
reportedly showed degenerative changes, and the examiner 
diagnosed mild degenerative changes of the right knee.

In a March 1998 statement the veteran's representative 
contended that the veteran's right knee disability was the 
result of the parachute accident in service.

The veteran was afforded a hearing before a hearing officer 
at the RO in June 1998, at which time he testified that he 
twisted his left ankle in service, but was thereafter treated 
for his left knee.  He testified that he began experiencing 
right knee symptoms starting in around 1990.

VA treatment records for January 2000 to June 2001 record the 
veteran's contention that he experienced a parachuting 
accident in which he injured his right knee; the records show 
that he complained of right knee pain.

At his November 2000 hearing, the veteran testified that he 
was treated in service for right knee complaints, but not at 
any point thereafter, although he continued to experience 
right knee problems.  He maintained that his right knee was 
injured in a parachute jump in service.

In a January 2001 statement, C.L.M. indicates that he had 
known the veteran since 1981, but first noticed health 
problems in the veteran in 1999.

On file is the report of an October 2001 VA examination, at 
which time the veteran reported experiencing mild knee pain 
without any acute history of antecedent injury; he did report 
to the examiner that he was a paratrooper in service.  
Following physical examination of the veteran the examiner 
diagnosed mechanical knee pain without evidence of intra-
articular pathology.

Analysis

Although the veteran reported at his examination for 
discharge that he injured his right knee in a parachute jump, 
contemporaneous medical records are negative for any 
reference to right knee complaints or findings, and in any 
event the service medical records, including the report of 
his examination for discharge, are entirely negative for any 
finding or diagnosis of right knee disability.  Moreover, 
there is no post-service medical evidence of right knee 
disability until more than fifteen years after service and no 
medical evidence linking any right knee disability to his 
period of service or to any event experienced therein.  The 
Board again points out that the veteran was scheduled for a 
VA examination in June 2003, but that he failed to report.  

In essence, the only evidence suggesting that any right knee 
disability is related to the veteran's period of service or 
to any event experienced therein consists of the statements 
and testimony of the veteran himself.  However, since there 
is no indication that he is qualified through education, 
training or experience to offer medical diagnoses, as a 
layperson, his statement as to medical diagnosis does not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2002).  

In the absence of competent evidence suggesting that any 
right knee disability the veteran experiences is 
etiologically related to service, the Board must deny the 
veteran's claim.

In reaching the conclusion that service connection is not 
warranted for right knee disability, the Board finds that 
application of the evidentiary equipoise rule is not 
warranted because the evidence is not balanced and a 
reasonable doubt does not exist as to a material issue.  See 
38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  




ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for right knee disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

